ORDER

PER CURIAM.
Carlos R. Blue appeals from the judgment and sentence entered upon a jury verdict finding him guilty of sexual assault, forcible sodomy, deviate sexual assault, and victim tampering. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err, plainly or otherwise, nor did it abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).